Name: Commission Implementing Regulation (EU) 2017/659 of 6 April 2017 amending Implementing Regulation (EU) 2017/141 imposing definitive anti-dumping duties on imports of certain stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the People's Republic of China and Taiwan
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  international trade;  iron, steel and other metal industries;  competition;  Asia and Oceania;  trade;  mechanical engineering
 Date Published: nan

 7.4.2017 EN Official Journal of the European Union L 94/9 COMMISSION IMPLEMENTING REGULATION (EU) 2017/659 of 6 April 2017 amending Implementing Regulation (EU) 2017/141 imposing definitive anti-dumping duties on imports of certain stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the People's Republic of China and Taiwan THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) and in particular Article 9(4) thereof, Whereas: (1) With Commission Implementing Regulation (EU) 2017/141 (2), definitive anti-dumping duties were imposed on imports of certain stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the People's Republic of China and Taiwan. (2) Implementing Regulation (EU) 2017/141 stated in recital (285) that the companies with individual anti-dumping duties must present a valid commercial invoice to the customs authorities of the Member States. However, this requirement was not made compulsory in the Regulation adopted. (3) The measures provided for in this regulation are in accordance with the opinion of the Committee established by Article 15(1) Regulation (EU) 2016/1036. (4) In view of the above and pursuant to Article 9(4) of Regulation (EU) 2016/1036, Article 1 of Implementing Regulation (EU) 2017/141 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Implementing Regulation (EU) 2017/141 is replaced by the following: Article 1 1. A definitive anti-dumping duty is imposed on imports of tube and pipe butt-welding fittings, of austenitic stainless steel grades, corresponding to AISI types 304, 304L, 316, 316L, 316Ti, 321 and 321H and their equivalent in the other norms, with a greatest external diameter not exceeding 406,4 mm and a wall thickness of 16 mm or less, with a roughness average (Ra) of the surface finish not less than 0,8 micrometres, not flanged, whether or not finished, originating in the PRC and Taiwan. The product falls under CN codes ex 7307 23 10 and ex 7307 23 90 (Taric codes 7307231015, 7307231025, 7307239015, 7307239025). 2. The rates of the definitive anti-dumping duty applicable to the product described in paragraph 1 and produced by the companies listed below shall be as follows: Company Definitive anti-dumping duty rate (%) TARIC additional code Taiwan King Lai Hygienic Materials Co., Ltd 0,0 C175 Ta Chen Stainless Pipes Co., Ltd 5,1 C176 All other companies 12,1 C999 The People's Republic of China Zhejiang Good Fittings Co., Ltd 55,3 C177 Zhejiang Jndia Pipeline Industry Co., Ltd 48,9 C178 Suzhou Yuli Pipeline Industry Co., Ltd 30,7 C179 Jiangsu Judd Pipeline Industry Co., Ltd 30,7 C180 All other cooperating companies: ALFA Laval Flow Equipment (Kunshan) Co., Ltd 41,9 C182 Kunshan Kinglai Hygienic Materials Co., Ltd 41,9 C184 Wifang Huoda Pipe Fittings Manufacture Co., Ltd 41,9 C186 Yada Piping Solutions Co., Ltd 41,9 C187 Jiangsu Huayang Metal Pipes Co., Ltd 41,9 C188 All other companies 64,9 C999 3. The application of the individual duty rate specified for the companies mentioned in paragraph 2 shall be conditional upon presentation to the customs authorities of the Member States of a valid commercial invoice, on which shall appear a declaration dated and signed by an official of the entity issuing such invoice, identified by his/her name and function, drafted as follows: I, the undersigned, certify that the (volume) of (product concerned) sold for export to the European Union covered by this invoice was manufactured by (company name and address) (TARIC additional code) in the (country concerned). I declare that the information provided in this invoice is complete and correct . If no such invoice is presented, the duty rate applicable to all other companies  shall apply. 4. Where any exporting producer in the People's Republic of China provides sufficient evidence to the Commission that: (a) it did not export to the Union the product described in Article 1(1) during the investigation period (1 October 2014 to 30 September 2015); (b) it is not related to any of the exporters or producers in the People's Republic of China which are subject to the measures imposed by this Regulation; and (c) it has actually exported to the Union the product concerned after the investigation period or it has entered into an irrevocable contractual obligation to export a significant quantity to the Union, the Table in Article 1(2) may be amended by adding the new exporting producer to the cooperating companies not included in the sample and thus subject to the weighted average duty rate of the companies in the sample. 5. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Commission Implementing Regulation (EU) 2017/141 of 26 January 2017 imposing definitive anti-dumping duties on imports of certain stainless steel tube and pipe butt-welding fittings, whether or not finished, originating in the People's Republic of China and Taiwan (OJ L 22, 27.1.2017, p. 14).